Southern Star Central Corp.

Southern Star Central Gas PIpeline, Inc.

4700 Highway 56

Owensboro, KY 42301




May 10, 2010




David L. Finley

4153 W County Rd 200 N

Rockport, IN 47635




Dear David:




This letter is being presented for your consideration as respects the current
Employment Agreement “Agreement” between Southern Star Central Gas Pipeline,
Inc. (SSCGP), a wholly-owned subsidiary of Southern Star Central Corp. (Company)
and you, David L. Finley, named “Executive” dated August 11, 2005, as amended
January 1, 2009.




Pursuant to paragraph 4(a) of the original Agreement, dated August 11, 2005,
language provides for its expiration concurrent with the fifth anniversary from
that date, or August 11, 2010. SSCGP and Company desire to extend said Agreement
until December 31, 2010.  The Agreement will expire at midnight December 31,
2010 without prior notice being required of either SSCGP and Company, or
Executive.




SSCGP and Company will be in the process of reviewing potential employment terms
of all SSCGP Officers beyond that date.




If the above terms are acceptable to you, please execute in the space provided
below and return to Rob Carlton, Vice President, Human Resources by close of
business May 13, 2010.  Otherwise, the existing Agreement terminates on August
11, 2010.




SOUTHERN STAR CENTRAL CORP.




/s/ Beverly H. Griffith

Beverly H. Griffith




SOUTHERN STAR CENTRAL GAS PIPELINE, INC




/s/ Robert W. Carlton

Robert W. Carlton

ACCEPTED AND AGREED TO:




/s/ David L. Finley

David L. Finley

Date:  5/11/2010





ENDNOTES







Exhibit 10.32






